DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7 are presented for examination.

Priority
The Applicant’s claim for priority based upon U.S. Provisional Application 63/071,165 filed on August 27, 2020 is duly noted by the examiner.


Claim Objections
Claims 1-4 are objected to due to punctuation errors.  The claims end with semicolons instead of periods.  Appropriate corrections are required.
Claim 3 is objected to due to a grammatical error. “and RFID” should be “an RFID”.  Appropriate corrections are required.
Claim 4 is objected to due to a spelling error.  “sourceof” should be “source of”.  Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the doors" and “the engine”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the power source".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the RFID chip" and “the car receiver system”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the Bluetooth microchip" and “the electronic contacts”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatton [U.S. Patent Publication 2016/0300417].

With regard to claim 1, Hatton meets the limitations of:
an automobile security system comprising a car transceiver system comprising a primary car transceiver that uses RF signals [a vehicle key having a transponder used to communicate with the controller of a vehicle in a wireless manner (paragraph 0061)]
a secondary car transceiver that uses signals having a Bluetooth standard [a secondary device, being a Bluetooth device (paragraph 0002), is in communication with a Bluetooth input connected to a vehicle controller (paragraph 0025 and figure 1, items 3 and 15)]
the primary transceiver and secondary transceiver being connected to an Engine Management System [a modem connected to a controller (paragraph 0032 and figure 1, items 3 and 63) and a secondary device being a Bluetooth device (paragraph 0002) in communication with a Bluetooth input connected to a vehicle controller (paragraph 0025 and figure 1, items 3 and 15)]
a key device comprising an integral first mobile transceiver that uses RF signals for communicating with the primary car transceiver [a vehicle key having a transponder used to communicate with the controller of a vehicle in a wireless manner (paragraph 0061)]
a second mobile transceiver that uses signals having a Bluetooth standard transceiver for communicating with the secondary transceiver the Engine Management System requiring a validated signal to be received from the secondary transceiver before effecting controlled operation, the controlled operation including at least one of locking the doors, unlocking the doors, and starting the engine [a secondary device being a Bluetooth device (paragraph 0002) in communication with a Bluetooth input connected to a vehicle controller (paragraph 0025 and figure 1, items 3 and 15) where the communication between a mobile device and an onboard controller communicate with one another using a Bluetooth communications protocol and the mobile device is authenticated prior to allowing it to control vehicle operations (paragraphs 0074 and 0075)]

With regard to claim 3, Hatton meets the limitation of:
a third transceiver is included in the car receiver system, which is capable of interrogating and RFID chip, and if the RFID chip is valid, instructing the Engine Management System to effect a controlled operation, the controlled operation including at least one of locking the doors, unlocking the doors, and starting the engine, bypassing the requirement for a validated signal to be received from the secondary transceiver [the use of a near field communication (NFC) device in the form of an RFID device used for authenticating a mobile device used for controlling a vehicle’s operations and functions (paragraphs 0026, 0044, and 0045 as well as figure 1A, items 3 and 75)]

With regard to claim 5, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 6, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatton [U.S. Patent Publication 2016/0300417] in view of Casavant et al. [U.S. Patent Publication 2006/0224194].

With regard to claim 2, Hatton fails to disclose of the second mobile transceiver is located between the power source of the key device and a pre- existing control circuit of the key device, so that the pre-existing control circuit of the key device is disabled from sending RF signals.  In the field of electronics, Casavant et al. teaches:
the second mobile transceiver is located between the power source of the key device and a pre- existing control circuit of the key device, so that the pre-existing control circuit of the key device is disabled from sending RF signals [a telemetry transceiver in parallel with a power supply and a microcomputer-based control system where said telemetry transceiver is between the power source and the microcomputer-based control system according to its parallel circuitry placement (paragraph 0022)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Hatton and Casavant et al. to create a wireless communications circuit where the RF transceiver’s operation is controlled by a pre-existing circuit in order to control the operation of the RF transceiver wherein the motivation to combine is to manage a key fob device (Hatton, paragraph 0001).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton [U.S. Patent Publication 2016/0300417] in view of Casavant et al. [U.S. Patent Publication 2006/0224194], and in further view of Hassan [U.S. Patent Publication 2016/0164976].

With regard to claim 4, the combination of Hatton and Casavant et al. fails to disclose of the Bluetooth microchip is carried on a converter, which is insertable between the power source of the key device and the electronic contacts of the key device.  In the field of communications devices, Hassan teaches:
the Bluetooth microchip is carried on a converter, which is insertable between the power source of the key device and the electronic contacts of the key device [a removable Bluetooth dongle placed into a circuit by a user to enable Bluetooth communications (paragraph 0044)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Hatton and Casavant et al. to create a wireless communications circuit where the Bluetooth transceiver’s operation is controlled by a pre-existing circuit in order to control the operation of the Bluetooth transceiver wherein the motivation to combine is to manage a key fob device (Hatton, paragraph 0001).
	
With regard to claim 7, please refer to the rejection or claim 4 as the citations meet the limitations of the present claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2021/0176810 to Chae discloses a method and device for reconnecting Bluetooth communication.
U.S. Patent Publication 2013/0029596 to Preston et al. discloses the pairing of devices using data exchanged in an out-of-band channel.
U.S. Patent Publication 2016/0055699 to Vincenti discloses methods and devices for managing access to a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689